USCA4 Appeal: 20-7584      Doc: 9        Filed: 02/23/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7584


        UNITED STATES OFAMERICA,

                            Plaintiff - Appellee,

                     v.

        LAMONT E. MCCORD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Robert E. Payne, Senior District Judge. (3:06-cr-00387-REP-2)


        Submitted: February 18, 2021                                 Decided: February 23, 2021


        Before NIEMEYER, KING, and FLOYD, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Lamont E. McCord, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7584         Doc: 9     Filed: 02/23/2021     Pg: 2 of 2




        PER CURIAM:

               Lamont E. McCord appeals from the district court’s order denying relief on his

        motion for a sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L.

        No. 115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that the

        district court did not abuse its discretion in declining to reduce McCord’s sentence. See

        United States v. Jackson, 952 F.3d 492, 495-97 (4th Cir. 2020) (reviewing decision on First

        Step Act motion for abuse of discretion). Accordingly, we affirm for the reasons stated by

        the district court. United States v. McCord, No. 3:06-cr-00387-REP-2 (E.D. Va. Oct. 8,

        2020). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2
